Citation Nr: 1317076	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness, or, in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1987 to June 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for headaches, to include as due to an undiagnosed illness.  

The Veteran submitted a specific claim for service connection for headaches resulting from his service in the Gulf War.  See Veteran's claim dated September 2007.  Thereafter, the issue of direct service connection for headaches, to include an undiagnosed illness was adjudicated by the RO and later certified on appeal.  As discussed in detail in the remand section below, the evidence reflects that the Veteran's currently diagnosed headaches with superimposed migraines may be related, at least in part, to symptoms of service-connected PTSD.  In keeping with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the evidence of record, the Board has therefore recharacterized the issue as shown on the title page to include the theory of secondary service connection. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Further development is needed to satisfy the duties to notify and assist the Veteran in substantiating his claim.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002);            38 C.F.R. § 3.159 (2012).

The Board notes that, under 38 C.F.R. § 3.310 (a) (2012), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 

In September 2010, the Veteran was afforded a VA neurological examination to assess his claim for service connection for headaches as due to an undiagnosed illness.  The VA examiner reviewed the claims file, including the Veteran's VA treatment records, interviewed the Veteran, and conducted a physical examination.  The September 2010 VA examiner stated that the Veteran's headache condition was best considered as "mixed headaches, chronic daily headache plus superimposed migraines."  Further, the VA examiner noted that, in her opinion, the Veteran also had symptoms consistent with PTSD, including a significant sleep disorder.  The VA examiner opined that the Veteran's headaches were best explained as part of the "constellation of sleep disorder, PTSD, anxiety and depression."  The VA examiner further opined that the Veteran's environmental factors, including:  insufficient sleep, nicotine, caffeine, and breakfast-skipping, impacted the Veteran's headaches.   

The September 2010 VA examiner raised the possibility that the Veteran's headaches with migraines could be, at least in part, related to his symptoms of PTSD (i.e. sleep impairment, depression, and anxiety).  Because PTSD is a service-connected disability, this raises the matter of service connection for headaches on a secondary basis, which must be considered as an aspect of the current appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  On VA General Medical examination in January 20111, the diagnoses included chronic headaches, but the etiology of headaches was not address3ed.  Therefore, the Veteran needs notice as to this aspect of the claim, as well as a supplemental VA examination.

Additionally, the most recent VA outpatient treatment notes of record are dated June 26, 2012.  On remand, updated VA treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran and his representative appropriate VCAA notice on the claim of service connection for headaches as secondary to service-connected PTSD.  See 38 C.F.R. § 3.310.  A copy of the notice letter, and any reply, should be included in the claims file or in the Virtual VA electronic file. 

2.  Obtain all outstanding VA treatment records dated after June 26, 2012, and associate it them with the physical claims file or the Virtual VA electronic file.  

3.  Thereafter, the AMC/RO should send the claims file to the same VA examiner who provided the September 2010 examination, if possible, or a suitable substitute.  Following review of the relevant evidence in the claims file, the VA examiner should add a supplemental opinion to her previous report.  If the VA examiner determines that a current examination of the Veteran is warranted, such should be provided.  In this report, the VA examiner should specifically answer the following questions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed mixed headaches, chronic daily headache plus superimposed migraines, were caused or aggravated by the Veteran's service-connected PTSD disability, to include PTSD-related symptoms of sleep impairment, depression, and anxiety.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or aggravation; less likely weighs against the claim. 

The VA examiner is also advised that "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

(b) If the VA examiner opines that the Veteran's headache with superimposed migraine disability was aggravated by his service-connected PTSD disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the headache disability before the onset of aggravation.

The VA examiner is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, she should so indicate.

4.  Thereafter, the Veteran's claim for service connection for migraine headaches, to include as due to an undiagnosed illness, or, in the alternative, as secondary to service-connected PTSD, must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case, which includes 38 C.F.R. § 3.310(a).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


